Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Non-Final Office Action in response to communications received January 14, 2022. Claims 1, 8, and 15 have been amended. Claim 4 has been cancelled. Claims 1-3, and 5-20 are pending and examined. The response to arguments and rejections is stated below. 



Response to Amendments and Arguments
As to the rejection of Claims 1-3, and 5-20 under 35 U.S.C. § 103, Applicant’s arguments have been fully considered but is not persuasive. Applicant argues that the cited prior art does not teach or suggest “a unique virtual token generated by and transmitted from the payment service provider server in response to the sending the transaction account information, wherein the unique virtual token comprises an identifier of the transaction account communicatively coupled to one another.” ) in response to the sending the transaction account information (reads on “token request”, received by the “token generation module” Fig 3., elem. 302) wherein the unique virtual token specifies the transaction (see Fig 3 (“Start a method for generating a payment token”) page 10 lines 1-4, and page 11 lines 31-33, showing the payment token is one-time use)  and the transaction account ( see page 11, lines 27-30 which shows the token specifies the account).  On page 11 of Saraka, it teaches that the token returns the payment details. Then on page 14, Saraka teaches that these payment details can include account number, expiration dates, and/or the like. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification at ¶[0031] cites that “[t]he virtual token MAY be an identifier, specific to a certain transaction, of the transaction account with which the transaction account information is associated.” Applicant’s amendment that the unique virtual token COMPRISES an identifier of the transaction account is new matter. 

  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or         nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (Publication No.: US 2013/0346302 A1) in view of Luc H. Saraka (International Publication No.: WO 2012/151590 A2). 


As to Claim 1, Purves teaches a method, comprising: 
receiving, by a wallet provider server, from a merchant checkout page, a command to pay for a transaction with an electronic wallet, wherein the merchant checkout page is loaded on a browser of a client computing device and the command comprises a plurality of user authentication data items (see at least Figure 2014 & 2014a, and ¶[0460] – user email and password are the plurality of user authentication data items); 
identifying, by the wallet provider server, a transaction account associated with the electronic wallet based on the plurality of user authentication data items (see at least ¶[0405]-¶[0409] – identifying and verifying the virtual wallet account, ¶[0432]); 
displaying, by the wallet provider server, an electronic wallet payment tool of the merchant checkout page, wherein the electronic wallet payment tool identifies the transaction account (see at least Figure 1D);
receiving, by the wallet provider server, from the client computing device via the electronic wallet payment tool, a selection of the transaction account (see at least Figure 1D, and ¶[0432]); 
retrieving, by the wallet provider server, transaction account information associated with the transaction account (see at least Figure 1D, and ¶[0432]); 
sending, by the wallet provider server, via a payment Application Programming Interface (API), the transaction account information to a payment service provider server (see at least ¶[0137]-¶[0138], and ¶[0169]); and
sending, by the wallet provider server, the virtual token to a merchant server associated with the merchant checkout page via a wallet provider script installed in the browser of the client computing device so as to cause the merchant server to send the virtual token to the payment service provider server via a payment service provider script installed in the browser of the client computing device for an execution of the transaction (see at least Figure 2D, and ¶[0135]).
Although Purves substantially teaches the invention of Claim 1, it does not explicitly teach receiving, by the wallet provider server, a unique virtual token generated by and transmitted from the payment service provider server in response to the sending the transaction account information wherein the unique virtual token comprises an identifier of the transaction account Saraka does teach receiving, by the wallet provider server (reads on “Mobile Wallet Registration System” of Figure 1, item 100), a unique virtual token generated by and transmitted from the payment service provider server (reads on “Mobile Token Generation Module” of Figure 1, item 118; and page 13 - “In another embodiment, a module may be a physical computing device specially programmed to perform the described actions. The modules may each be provided by the same device, or may be provided by devices that are communicatively coupled to one another.”) in response to the sending the transaction account information wherein the unique virtual token comprises an identifier of the transaction account 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the one-time use payment token features of Saraka with the electronic wallet features of Purves since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation to combine is to provide greater security in electronic wallet transactions.
As to Claim 2, Purves teaches: 
displaying, by the wallet provider server, a login tool on the merchant checkout page in response to a request from a user of the client computing device to pay for the transaction with the electronic wallet (see at least Figure 2013b, and ¶[0447]). 
As to Claim 3, Purves teaches authenticating, by the wallet provider server, a user of the transaction account in response to the receiving the plurality of user authentication data items  (see at least Figure 2013b, and ¶[0447]). 
As to Claim 5, Purves teaches: 
receiving, by the wallet provider server, merchant information from the merchant server (see at least ¶[0446]– ¶[0447]). 
As to Claim 6, Purves teaches: 
displaying, by the wallet provider server, a transaction account selection tool, wherein the transaction account selection tool comprises a plurality of transaction accounts associated with a user of the client computing device (see at least Figure 2020d, and ¶[0473]). 
As to Claim 7, Purves teaches: 
wherein the selection of the transaction account is a first selection of the transaction account and the method further comprising receiving, by the wallet provider server, a second selection of a transaction account from the plurality of transaction accounts (see at least ¶[0469], and ¶[0473]). 
Claim 8 is the article of manufacture including a non-transitory, tangible computer readable memory having instructions stored thereon that, in response to execution by a computer based system, cause the computer based system to perform the method of Claim 1 and is thereby rejected under the same reasoning as Claim 1. 
As to Claim 9, Purves teaches wherein the merchant server provides merchant information to at least one of the payment service provider server or the wallet provider server (see at least ¶[0212]).
As to Claim 10, Purves teaches wherein the payment service provider server provides the payment service provider script to the browser, and wherein the wallet provider server provides the wallet provider script to the browser (see at least ¶[0348]-¶[0349] and ¶[363]).
Claim 11 is the article of manufacture including a non-transitory, tangible computer readable memory having instructions stored thereon that, in response to execution by a wallet provider server, cause the wallet provider server to perform the method of Claim 4 and is thereby rejected under the same reasoning as Claim 4.
Claim 12 is the article of manufacture including a non-transitory, tangible computer readable memory having instructions stored thereon that, in response to execution by a wallet provider server, cause the wallet provider server to perform the method of Claim 5 and is thereby rejected under the same reasoning as Claim 5.
Claim 13 is the article of manufacture including a non-transitory, tangible computer readable memory having instructions stored thereon that, in response to execution by a wallet provider server, cause the wallet provider server to perform the method of Claim 6 and is thereby rejected under the same reasoning as Claim 6.
Claim 14 is the article of manufacture including a non-transitory, tangible computer readable memory having instructions stored thereon that, in response to execution by a wallet provider server, cause the wallet provider server to perform the method of Claim 7 and is thereby rejected under the same reasoning as Claim 7.
Claim 15 is the wallet provider server comprising: a processor; and tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform the method of Claim 1 and is thereby rejected under the same reasoning as Claim 1.
Claim 16 is the wallet provider server comprising: a processor; and tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform the method of Claim 2 and is thereby rejected under the same reasoning as Claim 2.
As to Claim 17, Purves teaches wherein the instructions further cause the processor to: receive, by the wallet provider server, the command to pay for the transaction with the electronic wallet through the login tool (see at least Figure 2013b, and ¶[0447])
Claim 18 is the wallet provider server comprising: a processor; and tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform the method of Claim 4 and is thereby rejected under the same reasoning as Claim 4.
Claim 19 is the wallet provider server comprising: a processor; and tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform the method of Claim 6 and is thereby rejected under the same reasoning as Claim 6.
Claim 20 is the wallet provider server comprising: a processor; and tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform the method of Claim 7 and is thereby rejected under the same reasoning as Claim 7.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRENE  KANG/
Examiner, Art Unit 3695
9/30/2022

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        September 30, 2022